ORDER

PER CURIAM.
Dean Baxter, a contractor, brought an action against Harry A. Wood and Ellen A. Wood, asserting claims arising out of an agreement to rebuild a collapsed roof of a commercial building. Defendants counterclaimed against Dean and Shirley Baxter, husband and wife, asserting claims arising out of the same transaction. Defendants and Baxter appeal the judgment of the trial court entered following a jury verdict in favor of Plaintiff Dean Baxter on his claim and in favor of Dean and Shirley Baxter on defendant’s counterclaim.
Judgment is affirmed. Rule 84.16(b).